United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                  Nos. 99-3989/99-3990/99-3991/99-3992/99-3993
                                  ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeals from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Richard Carl Wyatt,                      *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: September 13, 2000
                                  Filed: October 5, 2000
                                   ___________

Before BOWMAN and BEAM, Circuit Judges, and BOGUE,1 District Judge.
                           ___________

PER CURIAM.

       Richard Carl Wyatt appeals his sentence pursuant to a guilty plea for crimes
relating to bank robberies in Iowa, Nebraska, Wisconsin, and Missouri. Specifically,
Wyatt argues two grounds for reversal: first, that he received ineffective assistance of




      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
counsel, and second, that the District Court2 erred in its application of the sentencing
guidelines.
       Absent extraordinary circumstances, an ineffective assistance of counsel claim
cannot be raised on direct appeal. See United States v. Santana, 150 F.3d 860, 863
(8th Cir. 1998). Such claims are more appropriately raised in a 28 U.S.C. § 2255
motion for post-conviction relief. See United States v. Martinez-Cruz, 186 F.3d 1102,
1105 (8th Cir. 1999). We do not find extraordinary circumstances in this case, and
therefore decline to address the claim in this proceeding.

       Further, we find no clear error in the District Court's application of U.S.S.G.
§ 3C1.1 (obstruction) and § 3E1.1 (acceptance of responsibility). Neither do we find
that the District Court abused its discretion in granting the government's motion for an
upward departure pursuant to U.S.S.G. § 4A1.3 (adequacy of criminal history
category). See United States v. Collins, 104 F.3d 143, 144 (8th Cir. 1997)
(summarizing standards of review).

      Accordingly, we affirm.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Mark W. Bennett, Unites States District Judge for the Northern
District of Iowa.
                                          -2-